Case: 12-60404       Document: 00512208131         Page: 1     Date Filed: 04/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 15, 2013
                                     No. 12-60404
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EDUARDO JOSE OCAMPO-BERLIOZ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 216 426


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Honduran citizen Eduardo Jose Ocampo-Berlioz petitions for review of the
order of the Board of Immigration Appeals (BIA) denying his application for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT).
       Ocampo-Berlioz’s mother, Santa Berlioz, was engaged in a dispute with
her former business associates in Honduras. He argues that Berlioz’s opposition
to official corruption is a political opinion and that any harm inflicted on him by

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60404    Document: 00512208131     Page: 2   Date Filed: 04/15/2013

                                 No. 12-60404

Berlioz’s former business associates necessarily would be inflicted on account of
her political opinion. He further contends that the BIA’s finding that Berlioz’s
former associates were not motivated to harm Ocampo-Berlioz based on his
imputed political opinion is not supported by substantial evidence.
      The evidence supports the BIA’s finding that Berlioz’s associates would not
be motivated against Ocampo-Berlioz by her anticorruption political views. See
Silwany-Rodriguez v. INS, 975 F.2d 1157, 1160 (5th Cir. 1992). Because the
evidence supports the finding that any retaliatory actions against Ocampo-
Berlioz would not be motivated by animus towards a political opinion, Ocampo-
Berlioz is ineligible for asylum. See 8 U.S.C. § 1158(b)(1)(B)(i). Because he
cannot satisfy the standard to obtain asylum, he cannot satisfy the higher
standard to obtain withholding of removal. See Efe v. Ashcroft, 293 F.3d 899,
906 (5th Cir. 2002). Ocampo-Berlioz does not argue that the BIA erred by
denying him relief under the CAT and, therefore, has abandoned any CAT
challenge, see Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      PETITION DENIED.




                                       2